UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05446 Intermediate Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: May 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Intermediate Bond Fund of America® Investment portfolio May 31, 2010 unaudited Bonds & notes — 95.24% Principal amount Value U.S. TREASURY BONDS & NOTES — 43.32% U.S. Treasury 1.00% 2011 $ $ U.S. Treasury 2.375% 20111 U.S. Treasury 4.50% 2011 U.S. Treasury 4.875% 2011 U.S. Treasury 5.125% 2011 U.S. Treasury 0.875% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 3.00% 20121 U.S. Treasury 4.25% 2012 U.S. Treasury 4.50% 2012 U.S. Treasury 4.625% 2012 U.S. Treasury 4.625% 2012 U.S. Treasury 4.75% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 1.875% 20131 U.S. Treasury 2.75% 2013 U.S. Treasury 2.75% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.50% 2013 U.S. Treasury 3.625% 2013 U.S. Treasury 3.875% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.75% 2014 U.S. Treasury 1.75% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.00% 20141 U.S. Treasury 2.25% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 4.00% 2014 U.S. Treasury 1.625% 20151 U.S. Treasury 2.25% 2015 U.S. Treasury 2.375% 2015 U.S. Treasury 2.50% 2015 U.S. Treasury 4.125% 2015 U.S. Treasury 4.25% 2015 U.S. Treasury 2.375% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 5.125% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 3.125% 2017 U.S. Treasury 4.625% 2017 U.S. Treasury 8.75% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 3.75% 2018 U.S. Treasury 4.00% 2018 U.S. Treasury 2.75% 2019 U.S. Treasury 3.375% 2019 U.S. Treasury 3.625% 2019 U.S. Treasury 3.625% 2020 U.S. Treasury 8.00% 2021 U.S. Treasury 4.50% 2039 CORPORATE BONDS & NOTES — 20.46% Financials — 6.48% Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 4.375% 20102 Westfield Group 5.40% 20122 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20142 Westfield Group 7.50% 20142 Westfield Group 5.75% 20152 Westfield Group 5.70% 20162 Westfield Group 7.125% 20182 Kimco Realty Corp. 6.00% 2012 Pan Pacific Retail Properties, Inc. 6.125% 2013 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 4.904% 2015 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Kimco Realty Corp. 6.875% 2019 New York Life Global Funding 4.625% 20102 New York Life Global Funding 5.25% 20122 New York Life Global Funding 4.65% 20132 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 4.20% 2015 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 10.35% 2019 Scotland International Finance No. 2 BV 4.25% 20132 Lloyds TSB Bank PLC 4.375% 20152 HBOS PLC 6.75% 20182 Lloyds TSB Bank PLC 5.80% 20202 ProLogis 7.625% 2014 ProLogis 5.625% 2016 ProLogis 6.625% 2018 Countrywide Financial Corp., Series B, 5.80% 2012 Bank of America Corp. 4.50% 2015 Bank of America Corp. 5.75% 2017 JPMorgan Chase & Co. 5.60% 2011 JPMorgan Chase & Co. 4.75% 2013 JPMorgan Chase & Co. 4.891% 20153 JPMorgan Chase Bank NA 5.875% 2016 Monumental Global Funding 5.50% 20132 Monumental Global Funding III 0.503% 20142,3 Monumental Global Funding III 5.25% 20142 UBS AG 3.875% 2015 UBS AG 5.875% 2017 UniCredito Italiano SpA 5.584% 20172,3 UniCredito Italiano SpA 6.00% 20172 Jackson National Life Global 5.375% 20132 Metropolitan Life Global Funding I, 5.125% 20132 Wells Fargo & Co. 3.625% 2015 Wells Fargo & Co. 5.625% 2017 Nordea Bank, Series 2, 3.70% 20142 Bank of New York Mellon Corp., Series G, 4.95% 2012 Standard Chartered PLC 3.85% 20152 Standard Chartered Bank 6.40% 20172 Barclays Bank PLC 5.45% 2012 Barclays Bank PLC 5.20% 2014 Barclays Bank PLC 6.05% 20172 Northern Trust Corp. 5.50% 2013 Northern Trust Corp. 4.625% 2014 Northern Trust Corp. 5.85% 20172 American Honda Finance Corp. 5.125% 20102 Goldman Sachs Group, Inc. 3.625% 2012 Goldman Sachs Group, Inc. 6.15% 2018 Goldman Sachs Group, Inc. 5.375% 2020 TIAA Global Markets 4.95% 20132 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 American Express Credit Corp., Series B, 5.00% 2010 American Express Co. 6.15% 2017 Morgan Stanley 6.00% 2014 Morgan Stanley 4.10% 2015 Morgan Stanley, Series F, 6.00% 2015 Berkshire Hathaway Finance Corp. 4.60% 2013 Berkshire Hathaway Finance Corp. 5.00% 2013 Korea Development Bank 5.30% 2013 Korea Development Bank 8.00% 2014 Abbey National Treasury Services PLC 3.875% 20142 Crédit Agricole CIB 0.848% 20123 Royal Bank of Scotland Group PLC 5.05% 2015 ERP Operating LP 6.625% 2012 ERP Operating LP 5.25% 2014 HSBC Finance Corp. 0.553% 20143 HSBC Finance Corp. 0.682% 20163 PRICOA Global Funding I 5.30% 20132 Citigroup Inc. 6.01% 2015 Boston Properties LP 6.25% 2013 Société Générale 5.75% 20162 Principal Life Insurance Co. 5.30% 2013 PNC Funding Corp. 5.125% 2010 Credit Suisse Group AG 5.50% 2014 US Bank NA 4.95% 2014 Hartford Financial Services Group, Inc. 5.25% 2011 Liberty Mutual Group Inc. 5.75% 20142 Nationwide Mutual Insurance Co. 5.81% 20242,3 Development Bank of Singapore Ltd. 7.125% 20112 Utilities — 2.28% Iberdrola Finance Ireland 3.80% 20142 Scottish Power PLC 5.375% 2015 Iberdrola Finance Ireland 5.00% 20192 Niagara Mohawk Power 3.553% 20142 National Grid PLC 6.30% 2016 Pacific Gas and Electric Co. 6.25% 2013 PG&E Corp. 5.75% 2014 Progress Energy, Inc. 6.05% 2014 National Rural Utilities Cooperative Finance Corp. 5.50% 2013 National Rural Utilities Cooperative Finance Corp. 3.875% 2015 National Rural Utilities Cooperative Finance Corp. 5.45% 2018 Enel Finance International SA 3.875% 20142 E.ON International Finance BV 5.80% 20182 Electricité de France SA 5.50% 20142 MidAmerican Energy Holdings Co. 5.75% 2018 PSEG Power LLC, Series B, 5.125% 2012 Veolia Environnement 5.25% 2013 Ohio Power Co., Series J, 5.30% 2010 Teco Finance Inc. 4.00% 2016 Consumers Energy Co., First Mortgage Bonds, 5.15% 2017 Consumers Energy Co., First Mortgage Bonds, 6.125% 2019 Sierra Pacific Power Co., General and Refunding Mortgage Notes, Series Q, 5.45% 2013 Public Service Co. of Colorado 5.80% 2018 CenterPoint Energy Houston Electric, LLC, General Mortgage Bonds, Series U, 7.00% 2014 Health care — 2.13% Novartis Capital Corp. 1.90% 2013 Novartis Capital Corp. 4.125% 2014 Novartis Capital Corp. 2.90% 2015 Novartis Securities Investment Ltd. 5.125% 2019 Roche Holdings Inc. 5.00% 20142 Roche Holdings Inc. 6.00% 20192 GlaxoSmithKline Capital Inc. 4.85% 2013 GlaxoSmithKline Capital Inc. 5.65% 2018 Pfizer Inc. 5.35% 2015 Pfizer Inc. 6.20% 2019 Merck & Co., Inc. 1.875% 2011 Schering-Plough Corp. 6.00% 2017 Eli Lilly and Co. 3.55% 2012 Abbott Laboratories 2.70% 2015 Abbott Laboratories 5.875% 2016 WellPoint, Inc. 6.00% 2014 WellPoint, Inc. 5.25% 2016 AstraZeneca PLC 5.40% 2012 UnitedHealth Group Inc. 6.00% 2017 Express Scripts Inc. 5.25% 2012 Express Scripts Inc. 6.25% 2014 Hospira, Inc. 5.55% 2012 Telecommunication services — 2.09% SBC Communications Inc. 6.25% 2011 AT&T Inc. 4.95% 2013 Verizon Communications Inc. 3.75% 2011 Verizon Communications Inc. 5.25% 2013 Verizon Communications Inc. 7.375% 2013 Verizon Communications Inc. 5.55% 2014 France Télécom 7.75% 20113 France Télécom 4.375% 2014 Telecom Italia Capital SA 4.95% 2014 Telecom Italia Capital SA 6.175% 2014 Telecom Italia Capital SA 5.25% 2015 Vodafone Group PLC 5.00% 2015 Vodafone Group PLC 5.375% 2015 Deutsche Telekom International Finance BV 8.50% 20103 Deutsche Telekom International Finance BV 4.875% 2014 Telefónica Emisiones, SAU 3.729% 2015 Telefónica Emisiones, SAU 4.949% 2015 Singapore Telecommunications Ltd. 6.375% 20112 Consumer staples — 2.01% Anheuser-Busch InBev NV 7.20% 20142 Anheuser-Busch InBev NV 3.625% 20152 Anheuser-Busch InBev NV 4.125% 2015 Wal-Mart Stores, Inc. 4.75% 2010 Wal-Mart Stores, Inc. 4.25% 2013 Wal-Mart Stores, Inc. 2.875% 2015 Wal-Mart Stores, Inc. 5.375% 2017 Wal-Mart Stores, Inc. 5.80% 2018 Kroger Co. 7.50% 2014 Kroger Co. 3.90% 2015 Kroger Co. 6.40% 2017 Diageo Capital PLC 7.375% 2014 Diageo Capital PLC 5.75% 2017 Kraft Foods Inc. 2.625% 2013 Costco Wholesale Corp. 5.30% 2012 Walgreen Co. 4.875% 2013 Coca-Cola Co. 3.625% 2014 CVS Caremark Corp. 6.036% 20284 CVS Caremark Corp. 6.943% 20304 Unilever Capital Corp. 3.65% 2014 Procter & Gamble Co. 3.50% 2015 British American Tobacco International Finance PLC 9.50% 20182 Tesco PLC 5.50% 20172 PepsiCo, Inc. 3.10% 2015 Kimberly-Clark Corp. 7.50% 2018 Altria Group, Inc. 8.50% 2013 Industrials — 1.99% Canadian National Railway Co. 4.95% 2014 Canadian National Railway Co. 5.85% 2017 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 Burlington Northern Santa Fe Corp. 7.00% 2014 BAE Systems 2001 Asset Trust, Series 2001, Class B, 7.156% 20112,4 BAE Systems 2001 Asset Trust, Series 2001, Class G, MBIA insured, 6.664% 20132,4 BAE Systems Holdings Inc. 4.95% 20142 Raytheon Co. 5.375% 2013 Raytheon Co. 4.40% 2020 Honeywell International Inc. 3.875% 2014 Northrop Grumman Corp. 3.70% 2014 Continental Airlines, Inc., Series 2006-1, Class G, FGIC insured, 0.602% 20153,4 Continental Airlines, Inc., Series 2007-1, Class B, 6.903% 20224 John Deere Capital Corp., Series D, 4.50% 2013 John Deere Capital Corp., Series D, 4.90% 2013 United Technologies Corp. 4.50% 2020 Norfolk Southern Corp. 5.75% 2016 Caterpillar Financial Services Corp., Series F, 4.85% 2012 Caterpillar Financial Services Corp., Series F, 4.25% 2013 Lockheed Martin Corp. 4.121% 2013 General Electric Co. 5.00% 2013 General Electric Capital Corp., Series A, 5.625% 2017 Koninklijke Philips Electronics NV 4.625% 2013 Volvo Treasury AB 5.95% 20152 Atlas Copco AB 5.60% 20172 CSX Corp. 5.75% 2013 Energy — 1.76% Shell International Finance BV 1.30% 2011 Shell International Finance BV 1.875% 2013 Shell International Finance BV 4.00% 2014 BP Capital Markets PLC 3.125% 2012 BP Capital Markets PLC 3.625% 20142 BP Capital Markets PLC 3.875% 2015 Chevron Corp. 3.95% 2014 Rockies Express Pipeline LLC 6.25% 20132 Kinder Morgan Energy Partners LP 5.00% 2013 Kinder Morgan Energy Partners LP 5.125% 2014 StatoilHydro ASA 2.90% 2014 StatoilHydro ASA 3.875% 2014 Husky Energy Inc. 5.90% 2014 TransCanada PipeLines Ltd. 6.50% 2018 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Sunoco, Inc. 5.75% 2017 Enbridge Inc. 5.60% 2017 Qatar Petroleum 5.579% 20112,4 Petroleum Export Ltd., Class A-1, MBIA insured, 4.623% 20102,4 Consumer discretionary — 1.13% Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 8.25% 2014 Comcast Corp. 5.30% 2014 Comcast Corp. 5.85% 2015 Comcast Corp. 6.30% 2017 Lowe’s Companies, Inc. 8.25% 2010 Lowe’s Companies, Inc. 4.625% 2020 News America Inc. 6.90% 2019 Walt Disney Co. 4.70% 2012 McDonald’s Corp., Series I, 4.30% 2013 Nordstrom, Inc. 6.75% 2014 Target Corp. 6.00% 2018 Thomson Reuters Corp. 5.95% 2013 Kohl’s Corp. 7.375% 2011 DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 DaimlerChrysler North America Holding Corp. 5.875% 2011 Home Depot, Inc. 5.20% 2011 Staples, Inc. 9.75% 2014 Information technology — 0.52% Cisco Systems, Inc. 5.25% 2011 Cisco Systems, Inc. 2.90% 2014 International Business Machines Corp. 0.904% 20113 International Business Machines Corp. 5.70% 2017 National Semiconductor Corp. 6.15% 2012 National Semiconductor Corp. 6.60% 2017 Oracle Corp. 4.95% 2013 Hewlett-Packard Co. 5.50% 2018 Materials — 0.07% BHP Billiton Finance (USA) Ltd. 5.50% 2014 Total corporate bonds & notes MORTGAGE-BACKED OBLIBATIONS — 17.89% Federal agency mortgage-backed obligations4 — 14.54% Fannie Mae 7.00% 2015 Fannie Mae 7.00% 2016 Fannie Mae 11.50% 2019 Fannie Mae 5.50% 2021 Fannie Mae 5.50% 2022 Fannie Mae 4.50% 2023 Fannie Mae 5.00% 2023 Fannie Mae 5.00% 2023 Fannie Mae 5.00% 2023 Fannie Mae 5.00% 2023 Fannie Mae 5.00% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 6.00% 2024 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 6.00% 2026 Fannie Mae 9.088% 20263 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.50% 2034 Fannie Mae 6.50% 2035 Fannie Mae 6.00% 2036 Fannie Mae 5.243% 20373 Fannie Mae 5.552% 20373 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 4.449% 20383 Fannie Mae 5.442% 20383 Fannie Mae 5.50% 2038 Fannie Mae 5.546% 20383 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 3.609% 20393 Fannie Mae 3.612% 20393 Fannie Mae 3.621% 20393 Fannie Mae 3.637% 20393 Fannie Mae 3.651% 20393 Fannie Mae 3.746% 20393 Fannie Mae 3.783% 20393 Fannie Mae 3.808% 20393 Fannie Mae 3.832% 20393 Fannie Mae 3.88% 20393 Fannie Mae 3.896% 20393 Fannie Mae 3.908% 20393 Fannie Mae 3.947% 20393 Fannie Mae 5.126% 20393 Fannie Mae 6.00% 2039 Fannie Mae 6.50% 2039 Fannie Mae 3.621% 20403 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.50% 2040 Fannie Mae 6.00% 2040 Fannie Mae 6.50% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 74 80 Fannie Mae, Series 2001-4, Class GA, 9.954% 20253 Fannie Mae, Series 2001-4, Class NA, 11.804% 20253 Fannie Mae, Series 2002-W7, Class A-5, 7.50% 2029 Fannie Mae, Series 2001-20, Class D, 11.043% 20313 85 98 Fannie Mae, Series 2005-29, Class AK, 4.50% 2035 Fannie Mae, Series 2006-96, Class MO, principal only, 0% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae, Series 2006-114, Class PD, 6.00% 2036 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae, Series 2006-123, Class BO, principal only, 0% 2037 Fannie Mae, Series 2007-114, Class A7, 0.543% 20373 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae, Series 2007-24, Class P, 6.00% 2037 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Freddie Mac 4.50% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2024 Freddie Mac 4.50% 2025 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.50% 2027 Freddie Mac 6.00% 2032 Freddie Mac 5.738% 20373 Freddie Mac 5.83% 20373 Freddie Mac 6.00% 2037 Freddie Mac 6.00% 2037 Freddie Mac 6.00% 2037 Freddie Mac 6.50% 2037 Freddie Mac 5.00% 2038 4 4 Freddie Mac 5.021% 20383 Freddie Mac 5.18% 20383 Freddie Mac 5.453% 20383 Freddie Mac 5.50% 2038 Freddie Mac 5.501% 20383 Freddie Mac 6.50% 2038 Freddie Mac 6.50% 2038 Freddie Mac 3.57% 20393 Freddie Mac 3.93% 20393 Freddie Mac 4.50% 2039 Freddie Mac 6.00% 2040 Freddie Mac, Series 2356, Class GD, 6.00% 2016 Freddie Mac, Series 1567, Class A, 0.775% 20233 61 61 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac, Series T-041, Class 3-A, 7.50% 2032 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3171, Class MO, principal only, 0% 2036 Freddie Mac, Series 3213, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class NG, 6.00% 2036 Freddie Mac, Series 3292, Class BO, principal only, 0% 2037 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 FDIC Structured Sale Guaranteed Notes, Series 2010-L1A, Class A-1, 0% 20112 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20192 Commercial mortgage-backed securities4 — 2.54% CS First Boston Mortgage Securities Corp., Series 2001-CK1, Class A-3, 6.38% 2035 CS First Boston Mortgage Securities Corp., Series 2003-CK2, Class A-4, 4.801% 2036 CS First Boston Mortgage Securities Corp., Series 2004-C2, Class E, 5.64% 20363 CS First Boston Mortgage Securities Corp., Series 2003-C5, Class G, 5.745% 20362,3 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2003-C3, Class G, 4.617% 20382 CS First Boston Mortgage Securities Corp., Series 2005-C5, Class A-2, 5.10% 20383 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20403 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-C2, Class A-1, 4.326% 2034 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-4, 4.529% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-M, 4.948% 20373 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-3B, 5.318% 20373 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-C3, Class A-3, 4.545% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class A-4B, 4.996% 20423 Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 Fannie Mae, Series 2002-T11, Class B, 5.341% 2012 GMAC Commercial Mortgage Securities, Inc., Series 2001-C1, Class A-2, 6.465% 2034 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20372 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20372 American Tower Trust I, Series 2007-1A, Class C, 5.615% 20372 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20372 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20373 Salomon Brothers Commercial Mortgage Trust, Series 2000-C3, Class B, 6.758% 2033 Salomon Brothers Commercial Mortgage Trust, Series 2001-C1, Class A-3, 6.428% 2035 GE Capital Commercial Mortgage Corp., Series 2000-1, Class A-2, 6.496% 2033 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-1, 4.229% 2037 GS Mortgage Securities Corp. II, Series 2001-ROCK, Class A-2, 6.624% 20182 GS Mortgage Securities Corp. II, Series 2001-ROCK, Class C, 6.878% 20182 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-2, 5.242% 2044 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.27% 20443 Hilton Hotel Pool Trust, Series 2000-HLTA, Class A-1, 7.055% 20152 Hilton Hotel Pool Trust, Series 2000-HLTA, Class C, 7.458% 20152 GE Commercial Mortgage Corp., Series 2004-C3, Class B, 5.234% 20393 GE Commercial Mortgage Corp., Series 2004-C2, Class B, 4.983% 2040 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.334% 20453 GE Commercial Mortgage Corp., Series 2005-C1, Class A-2, 4.353% 2048 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20352 Bear Stearns Commercial Mortgage Securities Inc., Series 1999-C1, Class X, interest only, 0.653% 20312,3 Bear Stearns Commercial Mortgage Securities Inc., Series 2002-PBW1, Class A-1, 3.97% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PWR9, Class A-AB, 4.804% 2042 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP7, Class A-M, 5.874% 20453 Banc of America Commercial Mortgage Inc., Series 2001-1, Class A-2, 6.503% 2036 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.208% 20423 Morgan Stanley Capital I Trust, Series 2006-IQ11, Class A-M, 5.773% 20423 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)3 Morgan Stanley Dean Witter Capital I Trust, Series 2001-PGMA, Class A-2, 0.899% 20162,3 Morgan Stanley Dean Witter Capital I Trust, Series 2003-TOP9, Class A-1, 3.98% 2036 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-1, 5.294% 2041 Government Lease Trust, Series 1999-GSA1, Class A-4, MBIA insured, 6.48% 20112 Merrill Lynch Mortgage Trust, Series 2005-MKB2, Class A-2, 4.806% 2042 LB-UBS Commercial Mortgage Trust, Series 2001-C7, Class A-3, 5.642% 2025 LB-UBS Commercial Mortgage Trust, Series 2002-C1, Class A-3, 6.226% 2026 35 35 Collateralized mortgage-backed obligations (privately originated)4 — 0.38% Compagnie de Financement Foncier 2.125% 20132 Thornburg Mortgage Securities Trust, Series 2006-5, Class A-1, 0.463% 20463 Bear Stearns ARM Trust, Series 2005-1, Class II-A-2, 3.113% 20353 GSR Mortgage Loan Trust, Series 2005-AR1, Class 2-A-1, 3.371% 20353 Structured Asset Securities Corp., Series 1998-RF2, Class A, 8.177% 20272,3 Structured Asset Securities Corp., Series 1998-RF1, Class A, 8.303% 20272,3 Structured Asset Securities Corp., Series 1999-RF1, Class A, 7.573% 20282,3 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2003-29, Class V-A-1, 7.00% 2033 MASTR Alternative Loan Trust, Series 2005-3, Class 1-A-1, 5.50% 2035 Cendant Mortgage Capital LLC, Series 2003-2P, Class A-1, 5.457% 20192,3 Paine Webber CMO, Series O, Class 5, 9.50% 2019 Other mortgage-backed securities4 — 0.43% Bank of America 5.50% 20122 Nationwide Building Society, Series 2007-2, 5.50% 20122 Northern Rock PLC 5.625% 20172 Banco Bilbao Vizcaya Argentaria, SA 5.75% 20172 HBOS Treasury Services PLC 5.00% 20112 HBOS Treasury Services PLC 5.25% 20172 DEPFA ACS Bank 4.75% 2010 Royal Bank of Canada 3.125% 20152 Total mortgage-backed obligations FEDERAL AGENCY BONDS & NOTES — 7.52% Fannie Mae 1.75% 2011 Fannie Mae 5.50% 2011 Fannie Mae 6.00% 2011 Fannie Mae 2.00% 2012 Fannie Mae 2.50% 2014 Fannie Mae 2.625% 2014 Fannie Mae 2.75% 2014 Fannie Mae 3.00% 2014 Freddie Mac 0.315% 20113 Freddie Mac 1.75% 2012 Freddie Mac 2.125% 2012 Freddie Mac 1.625% 2013 Freddie Mac 2.50% 2014 Federal Home Loan Bank 2.875% 2011 Federal Home Loan Bank 3.375% 2011 Federal Home Loan Bank 1.125% 2012 Federal Home Loan Bank 1.75% 2012 Federal Home Loan Bank 4.625% 2012 Federal Home Loan Bank 5.375% 2016 Federal Home Loan Bank 5.375% 2016 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.875% 2011 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.271% 20123 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.436% 20123 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 3.125% 2011 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.535% 20123 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 3.25% 2011 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 0.654% 20123 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 0.457% 20123 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 3.25% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.375% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp., Series L, 3.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 1.625% 2011 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 3.00% 2011 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.25% 2012 Federal Agricultural Mortgage Corp. 4.875% 20112 Federal Agricultural Mortgage Corp. 5.125% 2011 Federal Agricultural Mortgage Corp. 5.50% 20112 Federal Agricultural Mortgage Corp. 5.125% 20172 United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 1.85% 2011 United States Government Agency-Guaranteed (FDIC insured), PNC Funding Corp. 2.30% 2012 United States Government Agency-Guaranteed (FDIC insured), John Deere Capital Corp. 2.875% 2012 United States Government Agency-Guaranteed (FDIC insured), KeyBank NA 3.20% 2012 United States Government Agency-Guaranteed (FDIC insured), Wells Fargo & Co. 3.00% 2011 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 2.625% 2014 CoBank ACB 0.857% 20222,3 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 3.77% Europe Government Agency-Guaranteed, Dexia Credit Local 0.544% 20122,3 Europe Government Agency-Guaranteed, Dexia Credit Local 2.00% 20132 Europe Government Agency-Guaranteed, Dexia Credit Local 2.75% 20142 France Government Agency-Guaranteed, Société Finance 2.25% 20122 France Government Agency-Guaranteed, Société Finance 2.875% 20142 France Government Agency-Guaranteed, Société Finance 3.375% 20142 Australia and New Zealand Government Agency-Guaranteed, Australia and New Zealand Banking Group Ltd. 0.541% 20122,3 Australia and New Zealand Government Agency-Guaranteed, Australia and New Zealand Banking Group Ltd. 3.25% 20122 Province of Ontario, Series 1, 1.875% 2012 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 2.50% 20122 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 2.70% 20142 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 3.625% 20142 Corporación Andina de Fomento 6.875% 2012 Sweden Government Agency-Guaranteed, Swedbank AB 2.80% 20122 Sweden Government Agency-Guaranteed, Swedbank AB 2.90% 20132 United Kingdom Government Agency-Guaranteed, Lloyds TSB Bank PLC 2.80% 20122 Denmark Government Agency-Guaranteed, Danske Bank 0.834% 20122,3 Denmark Government Agency-Guaranteed, Danske Bank 2.50% 20122 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 2.50% 20122 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 3.45% 20142 Polish Government 5.00% 2015 Polish Government 6.375% 2019 KfW 4.00% 2020 Denmark Government Agency-Guaranteed, Danish Finance Co. 2.45% 20122 Netherlands Government Agency-Guaranteed, ING Bank NV 3.90% 20142 European Investment Bank 3.125% 2014 Nordic Investment Bank, Series D, 3.625% 2013 Austrian Government 2.00% 20122 Hungarian Government 6.25% 2020 Croatian Government 6.75% 20192 Croatian Government 6.75% 2019 Aries Vermögensverwaltungs GmbH, Series C, 9.60% 2014 Asian Development Bank 2.75% 2014 United Mexican States Government Global 5.875% 2014 ASSET-BACKED OBLIGATIONS4 — 2.04% Honda Auto Receivables Owner Trust, Series 2007-2, Class A-3, 5.46% 2011 4 4 Honda Auto Receivables Owner Trust, Series 2006-3, Class A-4, 5.11% 2012 Honda Auto Receivables Owner Trust, Series 2007-1, Class A-4, 5.09% 2013 Honda Auto Receivables Owner Trust, Series 2007-2, Class A-4, 5.57% 2013 AmeriCredit Automobile Receivables Trust, Series 2006-R-M, Class A-2, MBIA insured, 5.42% 2011 AmeriCredit Automobile Receivables Trust, Series 2007-C-M, Class A-3-A, MBIA insured, 5.42% 2012 AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-3-A, FSA insured, 5.49% 2012 AmeriCredit Automobile Receivables Trust, Series 2006-B-G, Class A-4, FGIC insured, 5.21% 2013 AmeriCredit Automobile Receivables Trust, Series 2006-A-F, Class A-4, FSA insured, 5.64% 2013 AmeriCredit Automobile Receivables Trust, Series 2007-C-M, Class A-4-B, MBIA insured, 0.365% 20143 Chase Issuance Trust, Series 2008-4, Class A, 4.65% 2015 Chase Issuance Trust, Series 2006-8, Class A, 0.397% 20163 Massachusetts RRB Special Purpose Trust, Series 2005-1, Class A-4, 4.40% 2015 Long Beach Acceptance Auto Receivables Trust, Series 2006-B, Class A-4, FSA insured, 5.18% 2013 PSE&G Transition Funding II LLC, Series 2005-1, Class A-2, 4.34% 2014 John Deere Owner Trust, Series 2008, Class A-4, 4.89% 2015 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-2, 4.98% 2015 PG&E Energy Recovery Funding LLC, Series 2005-1, Class A-3, 4.14% 2012 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-2, 5.03% 2014 Lehman ABS Manufactured Housing Contract Trust, Series 2001-B, Class A-3, 4.35% 2014 MBNA Master Credit Card Trust II, Series 2000-H, Class A, 0.587% 20133 BA Credit Card Trust, Series 2006-6, Class A, 0.367% 20133 MBNA Credit Card Master Note Trust, Series 2004-1, Class B, 4.45% 2016 UPFC Auto Receivables Trust, Series 2007-A, Class A-3, MBIA insured, 5.53% 2013 UPFC Auto Receivables Trust, Series 2007-B, Class A-3, AMBAC insured, 6.15% 2014 Nissan Auto Lease Trust, Series 2008-A, Class A-3a, 5.14% 2011 Vanderbilt Mortgage and Finance, Inc., Series 2000-C, Class A-4, 7.905% 2026 Vanderbilt Mortgage and Finance, Inc., Series 2000-D, Class A-4, 7.715% 2027 Irwin Home Equity, Series 2006-1, Class 2-A2, AMBAC insured, 5.39% 20352,3 Prestige Auto Receivables Trust, Series 2006-1A, Class A-2, FSA insured, 5.25% 20132 CPS Auto Receivables Trust, Series 2005-C, Class A-2, FSA insured, 4.79% 20122 CPS Auto Receivables Trust, Series 2006-B, Class A-4, MBIA insured, 5.81% 20122 Countryplace Manufactured Housing Contract, Series 2005-1, Class A-2, AMBAC insured, 4.42% 20352,3 CenterPoint Energy Transition Bond Company III, LLC, Series 2008, Class A-1, 4.192% 2020 Triad Automobile Receivables Trust, Series 2006-A, Class A-4, AMBAC insured, 4.88% 2013 Residential Asset Securities Corp. Trust, Series 2001-KS3, Class A-I-6, 5.96% 2031 World Omni Auto Receivables Trust, Series 2010-A, Class A-4, 2.21% 2015 Chase Auto Owner Trust, Series 2006-B, Class A-4, 5.11% 2014 Spirit Master Funding LLC, Net-Lease Mortgage Notes, Series 2005-1, Class A-1, AMBAC insured, 5.05% 20232,5 FPL Recovery Funding LLC, Series 2007-A, Class A-1, 5.053% 2013 Origen Manufactured Housing Contract Trust, Series 2004-B, Class A-3, 4.75% 2021 Green Tree Financial Corp., Series 1997-6, Class A-7, 7.14% 2029 CWHEQ Revolving Home Equity Loan Trust, Series 2007-C, Class A, FGIC insured, 0.487% 20373 GS Auto Loan Trust, Series 2006-1, Class A-4, 5.60% 2014 Capital One Auto Finance Trust, Series 2007-B, Class A3A, MBIA insured, 5.03% 2012 Home Equity Mortgage Trust, Series 2006-5, Class A-1, 5.50% 20373 Saxon Asset Securities Trust, Series 2002-2, Class AF-5, 6.49% 20313 DaimlerChrysler Auto Trust, Series 2006-B, Class A-4, 5.38% 2011 West Penn Funding LLC, Transition Bonds, Series 2005-A, Class A-1, 4.46% 20102 83 83 MUNICIPALS — 0.24% State of Maryland, Howard Hughes Medical Institute, Taxable Bonds, 3.45% 2014 State of Illinois, General Obligation Bonds, Taxable Series of January 2010, 3.321% 2013 Total bonds & notes (cost: $8,161,880,000) Preferred securities — 0.18% Shares FINANCIALS — 0.15% PNC Preferred Funding Trust III 8.70%2,3 Société Générale 5.922%2,3 Barclays Bank PLC 6.86%2,3 U.S. GOVERNMENT AGENCY SECURITIES — 0.03% US AgBank 6.11%2,3 Total preferred securities (cost: $11,986,000) Principal amount Short-term securities — 5.93% ) U.S. Treasury Bill 0.15% due 6/10/2010 Procter & Gamble International Funding S.C.A. 0.19%–0.23% due 6/4–7/8/20102 Federal Home Loan Bank 0.165% due 6/9/2010 General Electric Co. 0.19% due 6/1/2010 Straight-A Funding LLC 0.22% due 6/9/20102 Jupiter Securitization Co., LLC 0.32% due 6/15/20102 Freddie Mac 0.175%-0.33% due 7/12-9/15/2010 Fannie Mae 0.15%–0.42% due 6/1–12/1/2010 Hewlett-Packard Co. 0.23% due 6/22/20102 Total short-term securities (cost: $522,838,000) Total investment securities (cost: $8,696,704,000) Other assets less liabilities ) Net assets $ 1Index-linked bond whose principal amount moves with a government retail price index. 2Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $1,012,600,000, which represented 11.48% of the net assets of the fund. 3Coupon rate may change periodically. 4Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 5Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $2,300,000, which represented .03% of the net assets of the fund. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of May 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Bonds & notes: U.S. Treasury bonds & notes $
